OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21978 Pioneer Series Trust VI (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Multi-Asset Real Return Fund Schedule of Investments 7/31/12 Principal Amount ($) Floating Rate (d) (unaudited) S&P/Moody's Ratings (unaudited) Value CONVERTIBLE CORPORATE BONDS - 1.2% Diversified Financials - 1.2% Asset Management & Custody Banks - 1.2% BBB/NR Apollo Investment Corp., 5.75%, 1/15/16 $ BBB/NR Ares Capital Corp., 5.125%, 6/1/16 (144A) $ Total Diversified Financials $ TOTAL CONVERTIBLE CORPORATE BONDS (Cost $4,530,377) $ Shares COMMON STOCKS - 62.8% Energy - 3.2% Oil & Gas Equipment & Services - 0.7% AMEC Plc $ Integrated Oil & Gas - 2.5% Chevron Corp. $ Total SA $ Total Energy $ Materials - 3.7% Diversified Chemicals - 0.5% PPG Industries, Inc. $ Specialty Chemicals - 1.1% Ecolab, Inc. $ Sika AG $ Construction Materials - 1.4% Holcim Indonesia Tbk PT $ Indocement Tunggal Prakarsa Tbk PT $ Metal & Glass Containers - 0.5% Nampak, Ltd. $ Steel - 0.2% Krakatau Steel Persero Tbk PT $ Total Materials $ Capital Goods - 4.7% Aerospace & Defense - 0.3% The Boeing Co. $ Construction & Engineering - 0.2% Surya Semesta Internusa Tbk PT $ Industrial Conglomerates - 3.5% 3M Co. $ Alliance Global Group, Inc. Fraser and Neave, Ltd. Jardine Matheson Holdings, Ltd. Jardine Strategic Holdings, Ltd. Keppel Corp., Ltd. Tyco International, Ltd. $ Construction & Farm Machinery & Heavy Trucks - 0.3% United Tractors Tbk PT $ Industrial Machinery - 0.4% Andritz AG $ FANUC Corp. $ Total Capital Goods $ Commercial Services & Supplies - 0.4% Environmental & Facilities Services - 0.4% China Everbright International, Ltd. $ Total Commercial Services & Supplies $ Transportation - 1.9% Railroads - 1.5% CSX Corp. $ Norfolk Southern Corp. Union Pacific Corp. $ Airport Services - 0.4% Beijing Capital International Airport Co., Ltd. $ Total Transportation $ Automobiles & Components - 1.3% Auto Parts & Equipment - 0.7% Autoliv, Inc. $ Tires & Rubber - 0.2% Cie Generale des Etablissements Michelin $ Automobile Manufacturers - 0.4% Bayerische Motoren Werke AG $ Total Automobiles & Components $ Consumer Durables & Apparel - 1.3% Apparel, Accessories & Luxury Goods - 1.3% Cie Financiere Richemont SA $ The Swatch Group AG VF Corp. $ Total Consumer Durables & Apparel $ Consumer Services - 0.4% Casinos & Gaming - 0.4% Galaxy Entertainment Group, Ltd. * $ Total Consumer Services $ Media - 2.1% Broadcasting - 0.5% CBS Corp. (Class B) $ Movies & Entertainment - 1.3% The Walt Disney Co. $ Publishing - 0.3% Singapore Press Holdings, Ltd. $ Total Media $ Retailing - 1.7% Internet Retail - 0.2% Rakuten, Inc. $ Department Stores - 0.2% Mitra Adiperkasa Tbk PT $ Apparel Retail - 0.4% Hennes & Mauritz AB $ Home Improvement Retail - 0.4% Ace Hardware Indonesia Tbk PT $ Specialty Stores - 0.5% L'Occitane International SA $ Total Retailing $ Food & Staples Retailing - 0.3% Food Retail - 0.3% Pick n Pay Stores, Ltd. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 9.3% Brewers - 0.7% Carlsberg A/S $ Distillers & Vintners - 0.8% Pernod-Ricard SA $ Soft Drinks - 1.3% The Coca-Cola Co. $ Agricultural Products - 0.1% Charoen Pokphand Indonesia Tbk PT $ Packaged Foods & Meats - 3.4% Campbell Soup Co. $ Kraft Foods, Inc. Mayora Indah Tbk PT Nestle SA Salim Ivomas Pratama Tbk PT * Universal Robina Corp. $ Tobacco - 3.0% Altria Group, Inc. $ Japan Tobacco, Inc. Philip Morris International, Inc. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.2% Personal Products - 0.2% The Estee Lauder Companies, Inc. $ Total Household & Personal Products $ Pharmaceuticals, Biotechnology & Life Sciences - 6.1% Pharmaceuticals - 5.8% Bristol-Myers Squibb Co. $ Eli Lilly & Co. GlaxoSmithKline Plc Johnson & Johnson Merck & Co., Inc. Novartis AG Pfizer, Inc. Roche Holding AG Sanofi $ Life Sciences Tools & Services - 0.3% Thermo Fisher Scientific, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 8.4% Diversified Banks - 7.6% Bank of the Philippine Islands $ Bank Rakyat Indonesia Persero Tbk PT BDO Unibank, Inc. BOC Hong Kong Holdings, Ltd. Industrial & Commercial Bank of China Krung Thai Bank PCL Oversea-Chinese Banking Corp., Ltd. Security Bank Corp. Siam Commercial Bank PCL Standard Chartered Plc Sumitomo Mitsui Financial Group, Inc. United Overseas Bank, Ltd. $ Regional Banks - 0.8% First Republic Bank $ Total Banks $ Diversified Financials - 3.7% Multi-Sector Holdings - 1.5% Ayala Corp. $ First Pacific Co., Ltd. $ Specialized Finance - 0.4% Deutsche Boerse AG $ Consumer Finance - 0.6% Capital One Financial Corp. $ Asset Management & Custody Banks - 1.2% Aberdeen Asset Management Plc $ The Carlyle Group LP * $ Total Diversified Financials $ Insurance - 5.7% Multi-line Insurance - 2.0% Allianz SE $ Zurich Insurance Group AG $ Reinsurance - 3.7% Hannover Rueckversicherung AG $ Muenchener Rueckversicherungs AG Swiss Re AG $ Total Insurance $ Real Estate - 3.2% Industrial REIT's - 0.4% Ascendas Real Estate Investment Trust $ Retail REIT's - 0.2% CapitaMall Trust $ Diversified Real Estate Activities - 1.3% Mitsubishi Estate Co., Ltd. $ 50 Swire Pacific, Ltd. Swire Properties, Ltd. Wharf Holdings, Ltd. $ Real Estate Development - 1.3% Bumi Serpong Damai PT $ Megaworld Corp. Summarecon Agung Tbk PT Supalai PCL $ Total Real Estate $ Software & Services - 1.9% Internet Software & Services - 0.5% Tencent Holdings, Ltd. $ Systems Software - 1.4% Microsoft Corp. $ Oracle Corp. $ Total Software & Services $ Technology Hardware & Equipment - 1.0% Communications Equipment - 0.5% Qualcomm, Inc. $ Electronic Equipment Manufacturers - 0.5% Hitachi, Ltd. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 0.4% Semiconductor Equipment - 0.4% Cymer, Inc. * $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 1.2% Alternative Carriers - 0.2% Inmarsat Plc $ Integrated Telecommunication Services - 0.3% Singapore Telecommunications, Ltd. $ Wireless Telecommunication Services - 0.7% Softbank Corp. $ Vodafone Group Plc $ Total Telecommunication Services $ Utilities - 0.7% Gas Utilities - 0.7% Snam S.p.A. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $239,557,273) $ Principal Amount ($) CORPORATE BONDS - 16.5% Energy - 5.1% Oil & Gas Drilling - 0.5% BB+/Ba1 Precision Drilling Corp., 6.625%, 11/15/20 $ Integrated Oil & Gas - 1.2% BBB-/Baa2 Lukoil International Finance BV, 7.25%, 11/5/19 (144A) $ Oil & Gas Exploration & Production - 2.7% BB+/Ba1 Cimarex Energy Co., 5.875%, 5/1/22 $ BB+/B1 Concho Resources, Inc., 7.0%, 1/15/21 BBB/Baa1 Gazprom OAO Via Gaz Capital SA, 6.212%, 11/22/16 (144A) BBB/Baa1 Gazprom OAO Via Gaz Capital SA, 6.51%, 3/7/22 (144A) BB+/Ba3 Whiting Petroleum Corp., 6.5%, 10/1/18 $ Coal & Consumable Fuels - 0.7% NR/Ba1 Adaro Indonesia PT, 7.625%, 10/22/19 (144A) $ Total Energy $ Materials - 3.0% Diversified Chemicals - 0.5% BB-/Ba3 Celanese US Holdings LLC, 5.875%, 6/15/21 $ Metal & Glass Containers - 0.2% BB-/B1 Crown Cork & Seal Co., Inc., 7.375%, 12/15/26 $ Paper Packaging - 1.1% BB/B1 Sealed Air Corp., 6.875%, 7/15/33 (144A) $ BBB+/Baa2 Sonoco Products Co., 5.75%, 11/1/40 $ Steel - 0.6% BBB-/Baa3 ArcelorMittal, 5.25%, 8/5/20 $ Forest Products - 0.6% EURO BB+/Ba1 Smurfit Kappa Acquisitions, 7.75%, 11/15/19 (144A) $ Total Materials $ Capital Goods - 0.4% Building Products - 0.4% BBB-/Ba2 Masco Corp., 5.85%, 3/15/17 $ Total Capital Goods $ Consumer Durables & Apparel - 0.3% Housewares & Specialties - 0.3% BB-/Ba3 Reynolds Group Issuer, Inc., 7.875%, 8/15/19 $ Total Consumer Durables & Apparel $ Banks - 4.8% Diversified Banks - 3.4% BBB+/A3 Bangkok Bank PCL Hong Kong, 4.8%, 10/18/20 (144A) $ A/A1 Bank of China Hong Kong, Ltd., 5.55%, 2/11/20 (144A) A-/A3 Bank of East Asia, Ltd., 6.125%, 7/16/20 NR/A3 Industrial & Commercial Bank of China Asia, Ltd., 5.125%, 11/30/20 A/A2 Societe Generale SA, 5.2%, 4/15/21 (144A) $ Regional Banks - 1.4% BBB/Baa3 PNC Financial Services Group, Inc., Floating Rate Note, 7/29/49 (Perpetual) $ BBB-/Ba3 Regions Financial Corp., 5.75%, 6/15/15 BBB+/Baa1 State Street Capital Trust III, Floating Rate Note, 1/29/49 (Perpetual) $ Total Banks $ Diversified Financials - 1.3% Specialized Finance - 0.8% BBB/Baa2 China Merchants Finance Co, Ltd., 5.0%, 5/4/22 $ Investment Banking & Brokerage - 0.6% BBB/A3 Macquarie Group, Ltd., 6.0%, 1/14/20 (144A) $ Total Diversified Financials $ Insurance - 0.4% Reinsurance - 0.4% B/NR Montana Re, Ltd., Floating Rate Note, 1/8/14 (Cat Bond) (144A) $ BB-/NR Queen Street II Capital, Ltd., Floating Rate Note, 4/9/14 (Cat Bond) (144A) NR/NR Residential Reinsurance 2010, Ltd., Floating Rate Note, 6/6/13 (Cat Bond) (144A) B-/NR Successor X, Ltd., Floating Rate Note, 1/7/14 (Cat Bond) (144A) $ Total Insurance $ Utilities - 1.2% Independent Power Producers & Energy Traders - 1.2% BB/NR East Lane Re, Ltd., Floating Rate Note, 3/13/15 (Cat Bond) (144A) $ BBB+/Baa1 Southern Power Co., 5.15%, 9/15/41 NR/B2 Star Energy Geothermal Wayang Windu, Ltd., 11.5%, 2/12/15 (144A) $ Total Utilities $ TOTAL CORPORATE BONDS (Cost $66,207,712) $ U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 7.7% NR/NR U.S. Treasury Bonds, 3.75%, 8/15/41 $ AA+/Aaa U.S. Treasury Inflation Indexed Bonds, 0.125%, 4/15/17 $ TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $31,428,657) $ FOREIGN GOVERNMENT BONDS - 5.8% CLP NR/NR Bonos del Banco Central de Chile en Pesos, 6.0%, 9/1/13 $ BBB-/Baa3 Iceland Government International Bond, 4.875%, 6/16/16 (144A) EURO BBB+/Ba1 Ireland Government Bond, 4.5%, 4/18/20 A+/A1 Israel Government International Bond, 4.0%, 6/30/22 PHP BB/Ba2 Philippine Government International Bond, 4.95%, 1/15/21 BB/Ba1 Turkey Government International Bond, 5.625%, 3/30/21 BB-/B1 Vietnam Government International Bond, 6.875%, 1/15/16 (144A) $ TOTAL FOREIGN GOVERNMENT BONDS (Cost $23,784,031) $ SENIOR FLOATING RATE LOAN INTERESTS - 0.3% Materials - 0.1% Aluminum - 0.1% BB-/Ba2 Novelis, Inc. Georgia, Term Loan, 3/11/17 $ Total Materials $ Capital Goods - 0.1% Building Products - 0.1% BB-/B1 Armstrong World Industries, Inc., Term Loan B-1, 3/8/18 $ Total Capital Goods $ Health Care Equipment & Services - 0.0% Health Care Services - 0.0% B/B1 Gentiva Health Services, Inc., Term B1 Term Loan, 2/22/16 $ Total Health Care Equipment & Services $ Technology Hardware & Equipment - 0.1% Communications Equipment - 0.1% NR/NR CommScope, Inc., Tranche 1 Term Loan, 1/14/18 $ Total Technology Hardware & Equipment $ TOTAL SENIOR FLOATING RATE LOAN INTERESTS (Cost $1,043,631) $ Shares MUTUAL FUNDS - 1.6% Diversified Financials - 1.6% Other Diversified Financial Services - 1.6% iShares MSCI Sweden Index Fund $ PowerShares Buyback Achievers Portfolio $ Total Diversified Financials $ TOTAL MUTUAL FUNDS (Cost $6,830,107) $ Principal Amount ($) TEMPORARY CASH INVESTMENTS - 3.2% Repurchase Agreements - 3.2% Deutschebank AG, 0.17%, dated 731/12, repurchase price of $6,710,000 plus accrued interest on 8/1/12 collateralized by the following: $205,107 U.S. Treasury Bond, 2.0-3.375%, 11/15/26-4/15/32 $6,639,093 U.S. Treasury Strip, 0.0-2.625%, 8/5/12-2/15/42 $ JPMorgan, Inc., 0.19%, dated 7/31/12, repurchase price of $6,710,000 plus accrued interest on 8/1/12 collateralized by $698,709 Federal National Mortgage Association, 3.5-7.0%, 7/1/19-8/1/42 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $13,420,000) $ TOTAL INVESTMENT IN SECURITIES - 99.1% $ (Cost $386,801,787) (a) OTHER ASSETS & LIABILITIES - 0.9% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. NR Not rated by either S&P or Moody's. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At July 31, 2012, the value of these securities amounted to $35,907,148 or 8.6% of total net assets. (a) At July 31, 2012, the net unrealized gain on investments based on cost for federal income tax purposes of $388,842,050 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ (d) Debt obligation with a variable interest rate.Rate shown is rate at end of period. Principal amounts are denominated in U.S. Dollars unless otherwise noted: CLP Chilean Peso EURO EURO PHP Philippine Peso Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3.See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of July 31, 2012, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Convertible Corporate Bonds $
